Citation Nr: 0424241	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  02-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
urinary tract infection, to include as a residual of exposure 
to ionizing radiation during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from January 
1951 to October 1954.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeals from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  

This case is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The RO previously denied the veteran's claim for a urinary 
tract disorder, urethritis and prostatitis, in an August 1988 
rating decision.  That decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

In the present case the veteran has asserted he has a urinary 
tract disorder as a result of exposure to ionizing radiation 
during military service.  The RO addressed the issue as an 
original claim involving entitlement to service connection.  
However, the claim is properly addressed as involving the 
submission of new and material evidence to warrant the 
reopening of the claim.  

In Ashford v. Brown, a veteran, who had been denied service 
connection for a lung disorder in a final decision, brought a 
claim for a lung disorder as a residual of asbestos exposure 
and argued that he was bringing a new claim and as such he 
did not have to submit new and material evidence to reopen 
his prior claim for a lung disorder.  Ashford v. Brown, 10 
Vet. App. 120, 123-24 (1997).  The veteran also noted that, 
since the denial of his previous claim, VA had promulgated a 
CIRCULAR on asbestos-related diseases which provided 
guidelines for rating boards when considering asbestos 
compensation claims.  Ashford, 10 Vet. App. at 123.  The 
Court rejected the veteran's argument that his claim for 
service connection for a lung disorder as a residual of 
asbestos exposure, noting that "VA's adoption of a special 
administrative protocol to be applied to asbestos-related 
claims, as found in a VA circular, does not support the 
conclusion that a new etiological theory amounts to a new 
claim."  Ashford, 10 Vet. App. at 124.  The same is true in 
the present case.  A new etiological theory that the 
veteran's urinary tract disorders were caused by ionizing 
radiation does not result in a new claim.  As such, the case 
must be remanded to the RO to adjudicate the claim on the 
basis of new and material evidence.  

In January 2003 the veteran submitted medical evidence 
directly to the Board.  Review of this evidence reveals that 
it has not been considered by the RO.  This must be done.  

Accordingly, this issue is remanded to the RO for the 
following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and satisfied 
with respect to the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for a urinary tract 
infection.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should initiate any 
appropriate development necessitated by 
the response of the veteran to the VCAA 
notice letter.

3.  Thereafter, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for a urinary tract infection claim.  In 
this regard the RO should specifically 
review the evidence submitted to the Board 
in January 2003 which has not yet been 
considered by the RO.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
and the appellant and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

